

Exhibit 10.1


KKR FINANCIAL ADVISORS LLC
555 CALIFORNIA STREET, 50TH FLOOR
SAN FRANCISCO, CA 94104




November 7, 2016


KKR Financial Holdings LLC
555 California Street, 50th Floor
San Francisco, CA 94104
Attention: Chief Executive Officer
Reference is hereby made to the Amended and Restated Management Agreement (as
amended through the date hereof, the “Management Agreement”) dated as of May 4,
2007 among KKR Financial Holdings LLC, a Delaware limited liability company (the
“Company”), KKR Financial Corp., a Maryland corporation, and KKR Financial
Advisors LLC, a Delaware limited liability company (the “Manager”). Capitalized
terms used herein and not defined herein shall have the meaning set forth in the
Management Agreement, as applicable.
By this letter the Manager hereby releases, relinquishes and forever discharges
in full the Company from the payment of any Incentive Compensation due to the
Manager pursuant to Section 8(d) of the Agreement for the quarterly period ended
September 30, 2016. The Manager and Company agree that this letter agreement
shall have effect as of September 30, 2016.
                
[The remainder of this page has intentionally been left blank]



KKR FINANCIAL ADVISORS LLC,
as Manager


By:
KKR Credit Advisors (US) LLC, as Sole Member


By:
/s/ Jeffrey B. Van Horn
Name: Jeffrey B. Van Horn
Title: Authorized Signatory





Acknowledged,
KKR FINANCIAL HOLDINGS LLC


By: /s/ William J. Janetschek
Name: William J. Janetschek
Title: Chief Executive Officer




















051215-0012-13489-Active.20400799.1